DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kevin R. Dudney (Reg. No. 79,834) on June 8, 2022.
The application has been amended as follows: 
27.	(Currently Amended)  A method, comprising: 
at a user equipment (UE) device:
	establishing communication with a base station of a cellular network using a first radio access technology (RAT), wherein communication using the first RAT is performed over a first frequency range and a second frequency range with the second frequency range being higher in frequency than the first frequency range; 
	determining an extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range; and 
	controlling measurement of cells of the first RAT on the second frequency range based on the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range, wherein said controlling includes: 
		determining a measurement bias based on a decreasing function of the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range;
		adding the measurement bias to a minimum value threshold
		obtaining an updated threshold based on adding the measurement bias to the minimum value threshold; 
		comparing the updated threshold to a value of a cell measurement on the second frequency range; and
		determining to the base station of the cellular network based on the comparison of the updated threshold and the value of the cell measurement on the second frequency range. 

28.	(Currently Amended)  The method of claim 27, wherein said controlling also includes adjusting a temporal period of cell search activity on the second frequency range based on the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range, wherein the temporal period is a decreasing function of the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range, wherein the temporal period is adjusted from a first positive value to a second positive value.  

29.	(Currently Amended)  The method of claim 27, wherein said controlling also includes adding a time delay to a reporting time for a cell measurement on the second frequency range, wherein the time delay is a decreasing function of the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range.

30.	(Currently Amended)  The method of claim 27, wherein the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range is determined based at least on whether the UE device is in an idle mode or in a connected mode with respect to the cellular network. 

31.	(Currently Amended)  The method of claim 27, wherein the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range is determined based at least on whether an average transmit power over n most recent measurement samples is greater than a power threshold, wherein n is greater than one, wherein the measurement samples are samples of transmit power used by the UE device to transmit data to the cellular network. 

32.	(Currently Amended)  The method of claim 27, wherein the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range is determined based at least on a number of handovers relating to the second frequency range that have occurred within a given amount of time. 

33.	(Currently Amended)  The method of claim 27, wherein the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range is determined based at least on a result of a comparison of RF signal condition on the second frequency range to RF signal condition on the first frequency range. 

38.	(Currently Amended)  The method of claim 27, wherein the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range is determined based at least on an indication of one or more weather conditions.  

39.	(Currently Amended)  The method of claim 27, wherein the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range is determined based at least on sensing information acquired by the UE device, wherein the sensing information includes one or more of the following: 
an extent of motion of the UE device; and
an extent of Doppler shift of the UE device relative to a base station of the cellular network. 

40.	(Currently Amended)  The method of claim 27, wherein the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range is determined based at least on sensing information acquired by the UE device, wherein the sensing information includes one or more of the following: 
location of the UE device; 
an indication of indoor/outdoor status of the UE device; and
an indication of whether the UE device is in an automobile or not. 

41.  	(Currently Amended)  The method of claim 27, wherein the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range is determined based at least on: 
present location-time conditions of the UE device; and
history of past performance of the second frequency range in location-time conditions similar to present location-time conditions.  

42.	(Currently Amended)  The method of claim 27 wherein the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range is determined based at least on whether or not a voice call is active on the UE device. 

Claims 44-46.	(Cancelled)  

47. 	(Currently Amended) A user equipment (UE) device, comprising:
a radio; and
a processor operably coupled to the radio and configured to cause the UE device to:
	establish communication with a base station of a cellular network using a first radio access technology (RAT), wherein communication using the first RAT is performed over a first frequency range and a second frequency range with the second frequency range being higher in frequency than the first frequency range; 
	determine an extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range; and 
	control measurement of cells of the first RAT on the second frequency range based on the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range, wherein said controlling includes: 
		determining a measurement bias based on a decreasing function of the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range;
		adding the measurement bias to a minimum value threshold
		obtaining an updated threshold based on adding the measurement bias to the minimum value threshold; 
		comparing the updated threshold to a value of a cell measurement on the second frequency range; and
		determining to the base station of the cellular network based on the comparison of the updated threshold and the value of the cell measurement on the second frequency range. 

48. (New) The UE device of claim 47, wherein said controlling also includes adjusting a temporal period of cell search activity on the second frequency range based on the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range, wherein the temporal period is a decreasing function of the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range, wherein the temporal period is adjusted from a first positive value to a second positive value.  

49. (New) A non-transitory computer readable medium, comprising:
program instructions configured to cause a user equipment (UE) device to:
establish communication with a base station of a cellular network using a first radio access technology (RAT), wherein communication using the first RAT is performed over a first frequency range and a second frequency range with the second frequency range being higher in frequency than the first frequency range; 
	determine an extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range; and 
	control measurement of cells of the first RAT on the second frequency range based on the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range, wherein said controlling includes: 
		determining a measurement bias based on a decreasing function of the extent of preference for communication with the cellular network using the first RAT using the second frequency range over communication with the cellular network using the first RAT using the first frequency range;
		adding the measurement bias to a minimum value threshold;
		obtaining an updated threshold based on adding the measurement bias to the minimum value threshold; 
		comparing the updated threshold to a value of a cell measurement on the second frequency range; and
		determining to report the cell measurement to the base station of the cellular network based on the comparison of the updated threshold and the value of the cell measurement on the second frequency range. 

Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                             P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Joel Ajayi whose telephone number is (571) 270-1091. The Examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/JOEL AJAYI/
Primary Examiner, Art Unit 2646